Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-7 and 9-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2012/0263059 A1).
 	Regarding claims 1 and 10, Kim teaches a method for managing access of a User Equipment (UE) to a wireless network via unlicensed spectrum (see [0033], “which indicates a time taken to scan all of 11 channels in a 2.4 GHz broadband that is mainly used by the mobile terminal” reads on Applicant’s “unlicensed spectrum”.  For details, see Applicant’s Specification, [0003], which discloses “operating in unlicensed spectrum, such as those networks operating in the 2.4 GHz and/or other frequencies of unlicensed spectrum”), the method comprising: 
 	receiving, at the UE via the unlicensed spectrum (also see [0033], “which indicates a time taken to scan all of 11 channels in a 2.4 GHz broadband that is mainly used by the mobile terminal” and see [0036], “the mobile terminal performs the scanning”.  In order for the UE/mobile terminal to “scan” for the signal that transmitting by the cell, the UE/mobile terminal must “receiving, at the UE” the transmitting signal, or see “transmitting by the cell” as recited in claim 10),
 	a signal generated by a first cell of the wireless network (also see [0033], “which indicates a time taken to scan all of 11 channels in a 2.4 GHz broadband that is mainly used by the mobile terminal”.  In order to “scan” for the signal, a signal must be generated/emitted.  In addition, see Fig.1 and Fig.2 for “a signal generated by a first cell”.  Note that each AP/access point/base station of Kim creates a cell), 
 	the signal including an indication of a respective presence or absence of one or more uplink access constraints of the first cell (see [0036], “the mobile terminal performs the scanning operation so as to search for the wireless network via a process described with referenced to FIG. 1. When information regarding base stations of adjacent wireless networks is obtained after the scanning operation is ended, the mobile terminal selects an optimal base station according to specific standards including a signal strength, an available bandwidth, or the like of the searched base stations, and performs a specific process for an access. Here, the access to the base station is performed according to protocols defined in the wireless network standard used by the mobile terminal”.  In this case, Kim’s “information” reads on Applicant’s “an indication”, and Kim’s “available” reads on Applicant’s “presence”.  Note that, the “or” recited in claims means “only one in two”, and the Examiner is required to select only one limitation to make a rejection), and 
 	the one or more uplink access constraints corresponding to at least one of: 
 	a threshold distance of UEs from the first cell, or 
 	uplink interference detected by the first cell in a spatial direction corresponding to the UE (also see [0036], “the mobile terminal performs the scanning operation so as to search for the wireless network via a process described with referenced to FIG. 1. When information regarding base stations of adjacent wireless networks is obtained after the scanning operation is ended, the mobile terminal selects an optimal base station according to specific standards including a signal strength, an available bandwidth, or the like of the searched base stations, and performs a specific process for an access. Here, the access to the base station is performed according to protocols defined in the wireless network standard used by the mobile terminal”.  In this case, Kim’s “a signal strength” reads on Applicant’s “interference”, and see Kim, [0005], “mobile terminal such as smart phones, tablet personal computers (PCs), or the like, many access points or base stations have been deployed in limited areas such as university campuses, offices, airports, stores in urban areas, or the like” reads on Applicant’s “uplink access” when mobile terminal on-board an aircraft.  For details, see Applicant’s Specification, [0019], “Additionally, in scenario 100, two User Equipment(s) (UEs) 110, 112 (which in the scenario 100 are depicted as being two aircraft 110, 112) are located within the service air span or air space of cell site 102”, and see [0059], “techniques described may easily be applied to UEs which are personal electronic devices (e.g., laptops, smart devices, tablets, etc.)”.  Note that, the “or” recited in claims means “only one in two”, and the Examiner is required to select only one limitation to make a rejection); 
 	selecting, by the UE, a serving cell of the wireless network based on the indication; and connecting, by the UE, to the selected serving cell (also see [0036], “the mobile terminal performs the scanning operation so as to search for the wireless network via a process described with referenced to FIG. 1. When information regarding base stations of adjacent wireless networks is obtained after the scanning operation is ended, the mobile terminal selects an optimal base station according to specific standards including a signal strength, an available bandwidth, or the like of the searched base stations, and performs a specific process for an access. Here, the access to the base station is performed according to protocols defined in the wireless network standard used by the mobile terminal”).
         Regarding claim 2, Kim further teaches receiving the signal generated by the first cell includes receiving a reference signal broadcasted by the first cell, the broadcasted reference signal including a first set of bits utilized by the UE to determine a level of downlink interference and a second set of bits indicative of the respective presence or absence of the one or more uplink access constraints (see Fig.1, Fig.2 and Abstract, [0005], [0009], [0011] to [0016], [0032], [0035], [0036], [0040], [0042], [0043], [0045], “a signal strength”).  
          Regarding claim 3, Kim further teaches a value of at least one of the second bits is indicative of the presence of the uplink access constraint corresponding to the threshold distance; the UE is disposed at a distance from the first cell greater than the threshold distance; and selecting the serving cell includes selecting, based on the value of the at least one of the second bits, the serving cell from a set of candidate cells excluding the first cell (see [0041], “it is determined that the mobile terminal is further distant from a currently-connected base station by a predefined distance during the predetermined time period t1 through t0”).  
 	Regarding claim 4, Kim further teaches a level of the uplink interference detected by the first cell in the spatial direction corresponding to the UE is different than the level of downlink interference in the spatial direction corresponding to the UE; a value of at least one of the second set of bits is indicative of the level of uplink interference being greater than an uplink interference threshold; and selecting the serving cell includes selecting, based on the value of the at least one of the second set of bits, the serving cell from a set of candidate cells excluding the first cell (see Fig.1, Fig.2 and Abstract, [0005], [0009], [0011] to [0016], [0032], [0035], [0036], [0040], [0042], [0043], [0045], “a signal strength”).  
 	Regarding claim 5, Kim further teaches the broadcasted reference signal is a synchronization signal, and the second set of bits includes reserve bits which are undesignated bits of the synchronization signal (see Fig.1 and Fig.2 for “synchronization signal” between mobile terminal and access point/base station).  
 	Regarding claim 6, Kim further teaches the signal indicates the respective presence of the one or more uplink access constraints; the method further comprises determining, by the UE, that the UE meets the one or more uplink access constraints; and selecting the serving cell includes selecting, based on the determination, the first cell to be the serving cell (also see [0036], “the mobile terminal performs the scanning operation so as to search for the wireless network via a process described with referenced to FIG. 1. When information regarding base stations of adjacent wireless networks is obtained after the scanning operation is ended, the mobile terminal selects an optimal base station according to specific standards including a signal strength, an available bandwidth, or the like of the searched base stations, and performs a specific process for an access. Here, the access to the base station is performed according to protocols defined in the wireless network standard used by the mobile terminal”.  In addition, see Kim, [0005], “mobile terminal such as smart phones, tablet personal computers (PCs), or the like, many access points or base stations have been deployed in limited areas such as university campuses, offices, airports, stores in urban areas, or the like” reads on Applicant’s “uplink access” when mobile terminal on-board an aircraft.  For details, see Applicant’s Specification, [0019], “Additionally, in scenario 100, two User Equipment(s) (UEs) 110, 112 (which in the scenario 100 are depicted as being two aircraft 110, 112) are located within the service air span or air space of cell site 102”, and see [0059], “techniques described may easily be applied to UEs which are personal electronic devices (e.g., laptops, smart devices, tablets, etc.)”).
 	Regarding claim 7, Kim further teaches further comprising determining, by the UE, a level of downlink interference based on the received signal generated by the first cell; and selecting the first cell to be the serving cell is further based on the determined level of downlink interference (see Fig.1, Fig.2 and Abstract, [0005], [0009], [0011] to [0016], [0032], [0035], [0036], [0040], [0042], [0043], [0045], “a signal strength”).  
 	Regarding claim 9, the UE is an in-flight aircraft and the wireless network is an in-flight connectivity wireless network (see Fig.1, Fig.2 for wireless network, and see [0005], “mobile terminal such as smart phones, tablet personal computers (PCs), or the like, many access points or base stations have been deployed in limited areas such as university campuses, offices, airports, stores in urban areas, or the like” reads on Applicant’s “uplink access” when mobile terminal on-board an aircraft.  Note that Kim’s “smart phones, tablet personal computers (PCs)” can be onboard.  For details, see Applicant’s Specification, [0019], “Additionally, in scenario 100, two User Equipment(s) (UEs) 110, 112 (which in the scenario 100 are depicted as being two aircraft 110, 112) are located within the service air span or air space of cell site 102”, and see [0059], “techniques described may easily be applied to UEs which are personal electronic devices (e.g., laptops, smart devices, tablets, etc.)”).
 	Regarding claim 11, Kim further teaches transmitting the reference signal comprises broadcasting a synchronization signal (see Fig.1 and Fig.2 for “synchronization signal” between mobile terminal and access point/base station).  
 	Regarding claim 12, Kim further teaches the UE is an in-flight aircraft and the wireless network is an in-flight connectivity wireless network (see Fig.1, Fig.2 for wireless network, and see [0005], “mobile terminal such as smart phones, tablet personal computers (PCs), or the like, many access points or base stations have been deployed in limited areas such as university campuses, offices, airports, stores in urban areas, or the like” reads on Applicant’s “uplink access” when mobile terminal on-board an aircraft.  Note that Kim’s “smart phones, tablet personal computers (PCs)” can be onboard.  For details, see Applicant’s Specification, [0019], “Additionally, in scenario 100, two User Equipment(s) (UEs) 110, 112 (which in the scenario 100 are depicted as being two aircraft 110, 112) are located within the service air span or air space of cell site 102”, and see [0059], “techniques described may easily be applied to UEs which are personal electronic devices (e.g., laptops, smart devices, tablets, etc.)”).  
 	Regarding claim 13, Kim further teaches the one or more uplink access constraints include uplink interference; the method further comprises determining, by the cell, a level of the uplink interference within the unlicensed spectrum (see [0033], “which indicates a time taken to scan all of 11 channels in a 2.4 GHz broadband that is mainly used by the mobile terminal” reads on Applicant’s “unlicensed spectrum”.  For details, see Applicant’s Specification, [0003], which discloses “operating in unlicensed spectrum, such as those networks operating in the 2.4 GHz and/or other frequencies of unlicensed spectrum”); and transmitting the reference signal having the first portion and the second portion including the set of reserve bits having the value indicative of the respective presence or absence of the one or more uplink access constraints includes transmitting at least one reserve bit having a value indicative of the level of the uplink interference being greater than an interference threshold (see [0014], [0015], [0040], [0045], [0051], [0056], [0058], [0065], [0068] and [0069], “strength”, “threshold” or ”predetermined”).  
 	Regarding claim 14, Kim further teaches determining the level of uplink interference includes determining a respective level of uplink interference specific to each spatial direction of a plurality of spatial directions serviced by the cell; and transmitting the reference signal having the first portion and the second portion including the at least one reserve bit having the value indicative of the level of uplink interference being greater than the interference threshold comprises transmitting, in each spatial direction, a respective reference signal including the first portion and a respective second portion including at least one reserve bit having a value indicative of whether or not a level of uplink interference specific to the each spatial direction is greater than the interference threshold (see [0014], [0015], [0040], [0045], [0051], [0056], [0058], [0065], [0068] and [0069], “strength”, “threshold” or ”predetermined”, and  see [0005], “mobile terminal such as smart phones, tablet personal computers (PCs), or the like, many access points or base stations have been deployed in limited areas such as university campuses, offices, airports, stores in urban areas, or the like” reads on Applicant’s “uplink access” when mobile terminal on-board an aircraft.  Note that Kim’s “smart phones, tablet personal computers (PCs)” can be onboard.  For details, see Applicant’s Specification, [0019], “Additionally, in scenario 100, two User Equipment(s) (UEs) 110, 112 (which in the scenario 100 are depicted as being two aircraft 110, 112) are located within the service air span or air space of cell site 102”, and see [0059], “techniques described may easily be applied to UEs which are personal electronic devices (e.g., laptops, smart devices, tablets, etc.)”).  
 	Regarding claim 15, Kim further teaches the at least one reserve bit having the value indicative of the level of uplink interference being greater than the interference threshold is a first at least one reserve bit; and transmitting the reference signal having the first portion and the second portion including the set of reserve bits having the value indicative of the respective presence or absence of the one or more uplink access constraints includes transmitting a second at least one reserve bit having a value indicative of the presence or the absence of a threshold distance of UEs from the cell  (see [0036], “an available bandwidth”.  In this case, Kim’s “available” reads on Applicant’s “presence”, and see [0041], “it is determined that the mobile terminal is further distant from a currently-connected base station by a predefined distance during the predetermined time period t1 through t0”).  
 	Regarding claim 16, Kim further teaches the one or more uplink access constraints include a threshold distance of UEs from the cell; transmitting the reference signal having the first portion and the second portion including the set of reserve bits having the value indicative of the respective presence or absence of the one or more uplink access constraints includes transmitting at least one reserve bit having a value indicative of the presence of the threshold distance of UEs from the cell; and the UE communicatively connects to the cell when a spatial distance of the UE from the cell is less than or equal to the threshold distance (see [0036], “an available bandwidth”.  In this case, Kim’s “available” reads on Applicant’s “presence”, and see [0041], “it is determined that the mobile terminal is further distant from a currently-connected base station by a predefined distance during the predetermined time period t1 through t0”).  
 	Regarding claim 17, Kim further teaches the cell is at least one of: configured to utilize a Time Division Duplex (TDD) frame configuration optimized for UEs located within the threshold distance from the cell, or configured as a high capacity cell within the wireless network (see [0007], [0008], [0033] and [0034], “frame”).  
 	Regarding claim 18, Kim further teaches the at least one reserve bit having the value indicative of the presence of the threshold distance of UEs from the cell is a first at least one reserve bit (see [0041], “it is determined that the mobile terminal is further distant from a currently-connected base station by a predefined distance during the predetermined time period t1 through t0”); transmitting the reference signal having the first portion and the second portion including the set of reserve bits having the value indicative of the presence or absence of the one or more uplink access constraints includes transmitting a second at least one reserve bit having a value indicative of whether or not a level of uplink interference is greater than an interference threshold (see [0036], “an available bandwidth”.  In this case, Kim’s “available” reads on Applicant’s “presence”, and see [0014], [0015], [0040], [0045], [0051], [0056], [0058], [0065], [0068] and [0069], “strength”, “threshold” or ”predetermined”).  
 	Regarding claim 19, Kim further teaches detecting, by the cell, the level of uplink interference (see Fig.1, Fig.2, and see [0005], “mobile terminal such as smart phones, tablet personal computers (PCs), or the like, many access points or base stations have been deployed in limited areas such as university campuses, offices, airports, stores in urban areas, or the like” reads on Applicant’s “uplink access” when mobile terminal on-board an aircraft.  Note that Kim’s “smart phones, tablet personal computers (PCs)” can be onboard.  For details, see Applicant’s Specification, [0019], “Additionally, in scenario 100, two User Equipment(s) (UEs) 110, 112 (which in the scenario 100 are depicted as being two aircraft 110, 112) are located within the service air span or air space of cell site 102”, and see [0059], “techniques described may easily be applied to UEs which are personal electronic devices (e.g., laptops, smart devices, tablets, etc.)”).  
 	Regarding claim 20, Kim further teaches detecting the level of uplink interference includes detecting a respective level of uplink interference specific to each spatial direction of a plurality of spatial directions serviced by the cell (see Fig.1, Fig.2, and see [0005], “mobile terminal such as smart phones, tablet personal computers (PCs), or the like, many access points or base stations have been deployed in limited areas such as university campuses, offices, airports, stores in urban areas, or the like” reads on Applicant’s “uplink access” when mobile terminal on-board an aircraft.  Note that Kim’s “smart phones, tablet personal computers (PCs)” can be onboard.  For details, see Applicant’s Specification, [0019], “Additionally, in scenario 100, two User Equipment(s) (UEs) 110, 112 (which in the scenario 100 are depicted as being two aircraft 110, 112) are located within the service air span or air space of cell site 102”, and see [0059], “techniques described may easily be applied to UEs which are personal electronic devices (e.g., laptops, smart devices, tablets, etc.)”); and transmitting the reference signal having the second portion including the second at least one reserve bit having the value indicative of whether or not the level of uplink interference is greater than the interference threshold comprises transmitting, in each spatial direction, a respective reference signal having a second potion including a respective second at least one reserve bit having a value indicative of whether or not a respective level of uplink interference specific to the each spatial direction is greater than the interference threshold (see Fig.1, Fig.2, and see [0014], [0015], [0040], [0045], [0051], [0056], [0058], [0065], [0068] and [0069], “strength”, “threshold” or ”predetermined”).  
 	Regarding claim 21, Kim further teaches transmitting, within the unlicensed spectrum (see [0033], “which indicates a time taken to scan all of 11 channels in a 2.4 GHz broadband that is mainly used by the mobile terminal” reads on Applicant’s “unlicensed spectrum”.  For details, see Applicant’s Specification, [0003], which discloses “operating in unlicensed spectrum, such as those networks operating in the 2.4 GHz and/or other frequencies of unlicensed spectrum”), an updated reference signal having a first portion utilized by UEs to determine downlink interference and a second portion including the set of reserve bits, the set of reserve bits having an updated value indicative of an update to the respective presence or absence of the one or more uplink access constraints particular to the cell; and wherein the UE determines whether or not to communicatively connect to the cell based on the updated reference signal (see [0036], “the mobile terminal performs the scanning operation so as to search for the wireless network via a process described with referenced to FIG. 1. When information regarding base stations of adjacent wireless networks is obtained after the scanning operation is ended, the mobile terminal selects an optimal base station according to specific standards including a signal strength, an available bandwidth, or the like of the searched base stations, and performs a specific process for an access. Here, the access to the base station is performed according to protocols defined in the wireless network standard used by the mobile terminal”).

Allowable Subject Matter
3. 	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 8, Kim teaches claim 1-7 and 9-21.  Kim fail to teach the received signal is a first signal generated by the first cell, and the first signal indicates the respective presence of the one or more uplink access constraints; the method further comprises determining, by the UE, that UE does not meet at least one of the one or more uplink access constraints, and based on the determination that the UE does not meet the at least one of the one or more uplink access constraints: processing, by the UE, a second signal generated by the first cell after a duration of time has elapsed, the second signal including an update to the indication of the respective presence or absence of the one or more uplink access constraints; and determining, by the UE, that the UE meets all present uplink access constraints indicated by the update; and selecting the serving cell includes selecting the first cell to be the serving cell based on the determination that the UE meets all of the present uplink access constraints indicated by the update.  

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642